I concur. If, however, we should assume that section 1007 of the Civil Code applies to personal property and that title to such property may, therefore, be acquired by prescription, I am not prepared to say that the occupancies of successive possessors who are in privity with one another could not be tacked for that purpose. That question is not necessary to be determined in this case for the reason pointed out by Mr. Justice Seawell, that the essential elements of open and notorious adverse possession under claim of right, coupled with payment of taxes, are wholly lacking herein.